                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LUKE J. CARRERO,                                   Case No. 18-cv-02108-HSG
                                   8                    Petitioner,                         ORDER GRANTING MOTION TO
                                                                                            DISMISS FOR FAILURE TO
                                   9              v.                                        EXHAUST; DENYING CERTIFICATE
                                                                                            OF APPEALABILITY
                                  10     WARDEN, CHUCKAWALLA VALLEY
                                         STATE PRISON,                                      Re: Dkt. No. 12
                                  11
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a state prisoner presently incarcerated in Chuckawalla Valley State Prison, has

                                  14   filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Dkt. No. 1.

                                  15   Respondent has filed a motion to dismiss the petition for failure to exhaust state remedies. Dkt.

                                  16   No. 12. Petitioner has not filed an opposition and the deadline to do has long passed. For the

                                  17   reasons set forth below, Respondent’s motion to dismiss is GRANTED.

                                  18                                             DISCUSSION

                                  19   A.      Procedural History

                                  20           In October 2014, a Santa Clara County jury found Petitioner guilty of one count of oral

                                  21   copulation with a child 10 years of age or younger (Cal. Penal Code § 288.7(b)), three counts of

                                  22   aggravated sexual assault of a child under the age of 14 by oral copulation (Cal. Penal Code §

                                  23   269), one count of aggravated sexual assault of a child under the age of 14 by sodomy (Cal. Penal

                                  24   Code § 269), one count of aggravated sexual assault of a child under the age of 14 by rape (Cal.

                                  25   Penal Code § 269), and six counts of lewd or lascivious acts by force or fear (Cal. Penal Code

                                  26   § 288(b)(1)). Dkt. No. 12 at 9. On December 5, 2014, Petitioner was sentenced to an

                                  27   indeterminate term of 90 years to life, consecutive to a determinate term of eight years. Dkt. No.

                                  28   12 at 9, 43.
                                   1          Petitioner appealed his conviction, arguing that he was deprived of his constitutional right

                                   2   to trial by an impartial jury, and that his sentence constitutes cruel and unusual punishment in

                                   3   violation of the federal and state constitutions. Dkt. No. 12 at 9–10. The state appellate court

                                   4   rejected Petitioner’s arguments, and affirmed the conviction. Dkt. No. 12 at 9–31. On February

                                   5   13, 2017, Petitioner filed a petition for review with the California Supreme Court, challenging his

                                   6   conviction on the same two grounds in raised in his appeal. Dkt. No. 12 at 32–62. On March 22,

                                   7   2017, the California Supreme Court denied review. Dkt. No. 12 at 64.

                                   8          On April 6, 2018, Petitioner filed the instant habeas petition, wherein he raised six grounds

                                   9   for federal habeas relief: (1) judicial bias; (2) denial of due process and a fair trial because

                                  10   Petitioner was unable to assist his defense due to severe sleep deprivation caused by the jail’s

                                  11   schedule for sleeping and transport to court; (3) denial of right to present a complete defense

                                  12   because of evidentiary rulings; (4) cumulative error; (5) ineffective assistance of counsel at
Northern District of California
 United States District Court




                                  13   sentencing; and (6) ineffective assistance of appellate counsel for failing to raise or explore the

                                  14   above grounds as bases for challenging his conviction. See Dkt. No. 1. Petitioner acknowledges

                                  15   that these grounds were not previously presented to any court, but states that it was because

                                  16   appellate counsel was ineffective. Dkt. No. 1 at 6.

                                  17   B.     Legal Standard

                                  18          Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings

                                  19   either the fact or length of their confinement are required first to exhaust state judicial remedies,

                                  20   either on direct appeal or through collateral proceedings, by presenting the highest state court

                                  21   available with a fair opportunity to rule on the merits of each and every claim they seek to raise in

                                  22   federal court. See 28 U.S.C. § 2254(b), (c). The state’s highest court must “be alerted to the fact

                                  23   that the prisoners are asserting claims under the United States Constitution,” Duncan v. Henry,

                                  24   513 U.S. 364, 368 (1995), and must be given an opportunity to rule on the claims even if review is

                                  25   discretionary, see O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (petitioner must invoke “one

                                  26   complete round of the State’s established appellate review process.”). The exhaustion-of-state-

                                  27   remedies doctrine “reflects a policy of federal-state comity” designed to give a State “an initial

                                  28   opportunity to pass upon and correct alleged violations of its prisoners’ federal rights.’” Picard v.
                                                                                          2
                                   1   Connor, 404 U.S. 270, 275 (1971) (internal quotation marks and citations omitted). If available

                                   2   state remedies have not been exhausted as to all claims, the district court must dismiss the petition.

                                   3   See Rose v. Lundy, 455 U.S. 509, 510 (1982); Guizar v. Estelle, 843 F.2d 371, 372 (9th Cir. 1988).

                                   4   The court generally may not grant relief on an unexhausted claim. See 28 U.S.C. § 2254(b)(1).

                                   5   C.     Analysis

                                   6          It is undisputed that Petitioner has not previously presented the six grounds in the instant

                                   7   habeas petition to the California Supreme Court. Accordingly, he did not exhaust state remedies

                                   8   for these claims. Duncan, 513 U.S. at 365–66. Petitioner has not responded to the motion to

                                   9   dismiss. To the extent that Petitioner is arguing that appellate counsel’s ineffective assistance

                                  10   excuses his failure to exhaust, this argument fails because such an ineffective assistance of counsel

                                  11   must still first be exhausted in state court before it can excuse a failure to exhaust. See

                                  12   Arrendondo v. Neven, 763 F.3d 1122, 1140 (9th Cir. 2014) (finding that petitioner’s failure to
Northern District of California
 United States District Court




                                  13   bring state postconviction petition raising either his federal compulsory process claim on the

                                  14   merits, or claim of ineffective assistance of appellate counsel with respect to the compulsory-

                                  15   process issue, bars consideration of that claim in federal habeas). There is nothing in the record

                                  16   indicating that Petitioner has presented his ineffective assistance of appellate counsel to the

                                  17   California Supreme Court, or that the failure to exhaust should be excused. See, e.g., 28 U.S.C. §

                                  18   2254(b)(1)(B)(i)-(ii) (exhaustion excused if either “there is an absence of available State corrective

                                  19   process” or “circumstances exist that render such process ineffective to protect the rights of the

                                  20   applicant”).

                                  21          Because the instant petition contains only unexhausted claims and there is nothing in the

                                  22   record indicating that the failure to exhaust should be excused, the Court must dismiss the petition.

                                  23   See Rose, 455 U.S. at 510.

                                  24                                              CONCLUSION

                                  25          For the foregoing reasons, Respondent’s motion to dismiss for failure to exhaust state

                                  26   remedies is GRANTED. Dkt. No. 12. The instant petition for a writ of habeas corpus is

                                  27   DISMISSED WITHOUT PREJUDICE for failure to exhaust state remedies. This dismissal is

                                  28   without prejudice to Petitioner’s returning to federal court after exhausting his state court remedies
                                                                                          3
                                   1   by presenting his claims to the California Supreme Court.

                                   2           The Court concludes that no “jurists of reason would find it debatable whether the petition

                                   3   states a valid claim of the denial of a constitutional right [or] that jurists of reason would find it

                                   4   debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

                                   5   U.S. 473, 484 (2000). Accordingly, a certificate of appealability is DENIED.

                                   6           IT IS SO ORDERED.

                                   7   Dated: 2/5/2019

                                   8                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                   9                                                      United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
